Citation Nr: 0803946	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  05-01 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected right knee chondromalacia patella.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected left knee chondromalacia patella.  




REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1979 to July 
1983.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the RO.  

The veteran appeared before the undersigned Veterans Law 
Judge in June 2005 at a videoconference hearing.  

The Board then remanded the case to the RO in January 2006 
for further development of the record.  



FINDINGS OF FACT

1.  The service-connected right knee disability currently is 
shown to be manifested by a level of functional loss due to 
pain that more nearly approximates that of limitation of 
flexion to 30 degrees; neither more than mild, early 
degenerative joint disease of the medial compartment nor a 
documented functional limitation of flexion to 15 degrees due 
to pain is shown.  

2.  The service-connected left knee disability currently is 
shown to be manifested by a level of functional due to pain 
that more nearly approximates that of limitation of flexion 
to 30 degrees; neither more than mild, early degenerative 
joint disease of the medial compartment nor a documented 
functional limitation of flexion to 15 due to pain is shown.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation of 20 
percent for the service-connected right knee chondromalacia 
patella have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 
4.40, 4.45, 4.7, 4.71a including Diagnostic Codes 5256-5263 
(2007).  

2.  The criteria for the assignment of an evaluation of 20 
percent for the service-connected left knee chondromalacia 
patella have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 
4.40, 4.45, 4.7, 4.71a including Diagnostic Codes 5256-5263 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in June 2004 and March 2006 letters.  By these 
letters, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  

At the same time, the VCAA notification does not require an 
analysis of the evidence already contained in the record and 
any inadequacies of such evidence, as that would constitute a 
preadjudication inconsistent with applicable law.   The VCAA 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed July 2004 rating decision.  
However, as indicated above, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  Moreover, the RO readjudicated the appeal in a 
December 2006 Supplemental Statement of the Case.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification by VCAA letter is 
not prejudicial in this case.  The veteran was fully notified 
that he was awarded a disability evaluation and an effective 
date for that evaluation in the appealed July 2004 rating 
decision.  Further, in the March 2006 letter the RO notified 
the veteran of the evidence necessary to establish both 
disability ratings and effective dates in compliance with 
these requirements.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

The RO granted service connection for the bilateral 
chondromalacia patella in July 2002 and assigned separate 10 
percent ratings for each knee.  These evaluations have 
remained in effect since that time.  

During a June 2004 VA examination, the veteran complained of 
having knee pain at the medial and lateral aspects.  He 
noticed occasional swelling and locking sensation; there was 
no instability, giving way or erythematous change.  He 
reported the pain was tolerable.  

The veteran was not taking any medication and had no specific 
flare-up or additional limitation of motion with the knee 
pain.  Running and bicycling aggravated the pain, and he 
avoided the activities.  He could walk without an assistive 
device, did not require the use of knee braces, and had not 
had surgery on his knees.  He reported no episode of 
dislocation or subluxation or history of inflammatory 
arthritis.  He had no difficulty in performing activities of 
daily living, including toileting and bathing. 

On examination, the veteran was noted to have a normal range 
of motion, bilaterally.  He experienced pain at 140 degrees, 
bilaterally.  He had tenderness at the medial aspect of the 
knees with mild effusion; there was no instability, 
erythematous change, or muscle atrophy noted.  

There was no additional loss of motion due to pain or 
weakness, although he did experience pain at 140 degrees of 
flexion.  There was no additional loss of motion, fatigue, 
incoordination or lack of endurance after repetitive use.  

The veteran was able to bear weight on both knees, and his 
gait and walking posture were normal.  He had no functional 
limitation.  There was no evidence of inflammatory arthritis.  
He was diagnosed with osteomalacia, patella of the knee 
(right and left), degenerative change by x-ray, with residual 
pain.  However, there was no limitation of motion.  

The March 2005 VA x-ray reports showed mild, early 
radiographic changes of bilateral knee medial compartment 
degenerative joint disease.  

In an April 2005 private treatment record, the veteran 
complained of having had chronic bilateral knee pain that had 
been ongoing for 22 years.  He reported the pain had 
increased in the past 8 months to the point where he had pain 
even with walking and sitting.  

The veteran's level of activity was quite limited; he could 
no longer participate in bicycling or weight lifting.  His 
left knee bothered him more than the right knee.  He had had 
no recent treatment for his knee disability.  

On examination, the veteran had significant crepitus and 
popping, bilaterally.  He had a positive patellar grind, 
bilaterally.  There was no joint line tenderness.  Lachmann, 
anterior and posterior drawer, and collateral ligament laxity 
tests were negative.  He had no effusion.  The X-ray studies 
showed significant spurring around the knee cap, especially 
on the left.  

The veteran was diagnosed with bilateral chondromalacia 
patellae.  The veteran was given a prescription for Naproxen 
and scheduled for physical therapy.  

During an October 2006 VA examination, the veteran complained 
of worsening knee pain.  It was difficult to get out of a 
chair or off the toilet without using his arms.  His knee 
pain was aggravated by stair climbing.  He had difficulty 
with activities of daily living including walking, riding and 
exercising.  

The veteran had bilateral knee pain at the kneecap and to 
left and right of the kneecap.  He had popliteal pain on the 
left side only.  He complained of swelling, giving way and an 
unstable feeling.  He had rare locking, more so on the left 
than right.  He wore a neoprene patella cutout sleeve on his 
left knee at times.  

On examination, the veteran's range of motion of the left 
knee was from 0 to 110 degrees; he had normal range in the 
right knee.  There was no effusion, warmth or swelling noted.  
He was stable to varus and valgus stress test, and Lachmann 
test was negative.  He had guarding with flexion on the right 
knee and mild patellofemoral crepitus at 30 degrees on the 
right knee.  He had a positive patellar compression test on 
the right knee.  

On the left, the veteran had marked patellofemoral crepitus 
at 30-40 degrees with guarding.  He had tenderness of the 
left lateral joint line and patellofemoral joint.  He had a 
positive patellar compression test on the left knee.  

He was diagnosed with anterior knee pain, bilaterally, with 
patellofemoral arthrosis.  There was no instability or 
subluxation.  He had a functional loss due to pain, weakened 
movement, excess fatigability and incoordination of a 
moderate degree on the left and a mild degree on the right.  

The examiner noted pain could significantly limit functional 
ability during flare ups or when used repeatedly over a 
period of time, especially with repetitive climbing, kneeling 
or squatting type activities.  

In this case, the RO has evaluated the service-connected 
bilateral knee disability under 38 C.F.R. § 4.71a including 
Diagnostic Codes 5014 and 5260 (2007).

Under Diagnostic Code 5014, osteomalacia is rated on 
limitation of motion of the affected part, as arthritis, 
degenerative.  

Under Diagnostic Code 5260, a 10 percent evaluation is 
assigned for flexion limited to 45 degrees.  A 20 percent 
evaluation is assigned for flexion limited to 30 degrees.  A 
30 percent evaluation is assigned for flexion limited to 15 
degrees.  

The Board has applied the noted criteria to the case at hand.  
The veteran had flexion to 110 degrees of the left knee and 
140 degrees on the right on recent inspection; however, an 
evaluation in excess of 10 percent still may applied based  
any additional functional loss due to pain.  

Given the veteran's complaints of worsening knee problems as 
noted in the October 2006 VA examination (bilateral knee 
pain, difficulty with activities of daily living, 
patellofemoral crepitus, some locking, joint line tenderness, 
X-ray findings of spurring) and taking into account DeLuca v. 
Brown, 8 Vet.App. 202, 204-207 (1996) and 38 C.F.R. §§ 4.40 
and 4.45, the Board finds that the service-connected 
bilateral knee disability picture is currently shown to be 
productive of a level of functional loss due to pain that 
more nearly approximates that of limitation of flexion to 30 
degrees on each side.  

Here, significantly, the veteran's was noted to have findings 
of crepitus on flexion at 30 degrees.  In this regard, the 
examiner also opined that the pain could significantly limit 
functional ability during flare ups or when used repeatedly 
over a period of time, especially with repetitive climbing, 
kneeling or squatting type activities.  

The Board in this case is unable to find evidence of a 
greater degree of functional loss due to pain consistent with 
limitation of flexion to 15 degrees or malunion of the tibia 
and fibula with marked knee disability.  Thus, an evaluation 
in excess of 20 percent for either service-connected knee 
disability is not assignable under any potentially applicable 
rating criteria.  



ORDER

An increased evaluation of 20 percent, but not higher for the 
service-connected right knee disability is granted, subject 
to the regulations controlling disbursement of VA monetary 
benefits.  

An increased evaluation of 20 percent, but not higher for the 
service-connected left knee disability is granted, subject to 
the regulations controlling disbursement of VA monetary 
benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


